THE COURT.
This case presents for determination the same questions which were decided in Siwel Co. v. County of Los Angeles (ante, p. 724 [167 P.2d 177]). It is conceded by counsel that the issues of fact and law in the two cases are identical, and that the Siwel decision will control the disposition of this appeal.
The judgment herein is reversed with directions to the trial court to overrule the general demurrer to appellant's complaint and to proceed in accordance with the views stated in Siwel Co. v. County of Los Angeles.